El Juez Asociado Sb. Wole
emitió la opinión del tribunal. Ricardo Hocldng solicitó de la Corte de Distrito de Maya-güez que declarases justificado el título de dominio que tenía sobre una parcela de terreno. El fiscal compareció oponién-dose' á dicha solicitud por el fundamento de que en'ella no se describía la forma del solar, ni el valor de sus ángulos ó longi-tud alguna de sus diagonales ni se expresaban tampoco las distancias á los ángulos de la manzana de que ese solar forma parte. La descripción de dicho terreno es como sigue:
“Urbana: solar situado en el barrio de la Marina Septentrional, calle San Juan, de esta ciudad, de 24 metros, 20 centímetros de fren-te, por 40 metros 35 centímetros de fondo; y colinda al Norte, con un solar de la sucesión de Mateo Jorge, que la componen su viuda Pilar Aguillé; al Sur y al Oeste, con terrenos de Clara Cristy; y al Este, con la calle de San Juan, donde radica. En dicho solar se ha-lla edificada una casa de madera, terrera de 10 metros 30 centíme-tros de frente, por 18 metros 20 centímetros de fondo; y existen ade-más dos ranchos de madera, dedicados á taller de fundición. ’ ’
Esta descripción es suficiente para los fines de la solicitud y por las razones expresadas en la opinión de este tribunal en el caso de El Pueblo de Puerto Rico v. Agustín Hernández Mena, debe confirmarse la resolución apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras, y MacLeary.